Citation Nr: 0512382	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-08 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from November 1942 to May 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
to the RO for additional development in December 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.

By correspondence dated November 25, 2003, the Board notified 
the appellant that her motion to advance the case on the 
docket had been granted.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the appellant was 
notified of the evidence not of record that was necessary to 
substantiate her claim and of which parties were expected to 
provide such evidence by correspondence dated in October 2001 
and April 2003.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the evidence of record shows the veteran died 
as a result of lung cancer which the appellant contends was 
incurred as a result of asbestos exposure during service.  An 
April 2005 informal hearing presentation also asserted that 
chronic inflammatory changes shown on an X-ray examination in 
January 1945 may well have been caused by asbestos exposure.  
Although a May 2003 VA medical opinion found it was as likely 
as not that the veteran's adenocarcinoma of the lung was 
caused by cigarette smoking, the examiner did not address 
whether or not asbestos exposure may have contributed to the 
development of this disease.  Therefore, the Board finds 
additional development is required prior to appellate review.

Accordingly, this case is REMANDED for the following:  

1.  The veteran's claim file should be 
reviewed for opinions as to whether there 
is at least a 50 percent probability or 
greater that his lung cancer was 
(a) incurred or aggravated as a result of 
asbestosis exposure during active service 
or (b) was etiologically related to 
chronic inflammatory changes noted upon 
X-ray examination in January 1945.  The 
examiner should reconcile any opinions 
given with the evidence of record and 
provide a complete rationale.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations.  If the benefit sought 
remains denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



